Citation Nr: 1102880	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-05 004 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than April 29, 2004 for 
the assignment of a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from October 1967 to 
July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in April 2007.  
A transcript of the hearing is associated with the claims file.

This matter was previously before the Board, and adjudicated in a 
decision dated in November 2007.  In that decision, the Board 
denied an effective date prior to April 29, 2004 for the grant of 
TDIU.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In an Order dated 
September 2009, pursuant to a memorandum decision, the CAVC 
reversed the Board's November 2007 decision, and remanded this 
claim to the Board for development consistent with the findings 
of the CAVC.


FINDINGS OF FACT

1.  The earliest active date of claim for a TDIU is January 24, 
1995.  

2.  The earliest date of entitlement to a TDIU is more than 1 
year prior to the date of claim.  




CONCLUSION OF LAW

The criteria for an effective date of January 24, 1995, but not 
earlier, for the grant of a TDIU have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 
3.400, 4.1, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The CAVC has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, as will be discussed in more detail below, 
the CAVC has stipulated that the claim on appeal was filed in 
April 1995, well prior to the enactment of the current § 5103(a) 
requirements in 2000.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, letters sent to the Veteran in May 2004 and April 2005 
provided notice of the evidence necessary to substantiate a claim 
for an earlier effective date.  A July 2006 letter provided 
notice compliant with Dingess.  Contrary to VCAA requirements, 
some of the VCAA-compliant notice in this case was provided after 
the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing 
deficiency was cured by readjudication of the claim in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  The Board finds that any 
notice error in this case has not resulted in prejudice to the 
Veteran, and the CAVC did not find any notice error in its 
memorandum decision.  

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the pertinent dates were discussed, and testimony 
was elicited regarding the Veteran's contentions.  Such actions 
supplement the VCAA and comply with 38 C.F.R. § 3.103.  Moreover, 
the Veteran is represented by an attorney, and has put forth 
specific argument regarding his claim.  This argument 
demonstrates actual knowledged of the evidence necessary to 
substantiate the claim.  The CAVC has held that actual knowledge 
of the evidence needed to substantiate a claim is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Given the Veteran's specific statements, and those 
of his representative, regarding his date of claim, the Board 
finds that the Veteran has demonstrated actual knowledge of the 
information and evidence needed to establish an earlier effective 
date.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  Moreover, as the principal issue in this case involves 
identification of the appropriate date of claim, there is no 
additional evidentiary development that would reasonably be 
expected to aid in deciding the claim.  

II.  Analysis

The law regarding effective dates provides that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase (to include a TDIU), of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
(including a TDIU claim) shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

Hence, the Board must determine two essential facts: the earliest 
date as of which entitlement to a TDIU is shown, and the earliest 
date of an active claim for TDIU.  

In this case, the CAVC has determined that a prior determination 
by VA that the earliest date of an active claim is April 29, 2004 
was clearly erroneous, and that such error was prejudicial to the 
Veteran's claim.  

The RO had previously found that the Veteran did not perfect an 
appeal of an April 1995 TDIU denial.  However, the CAVC based its 
finding on the fact that the claims file contains a VA Form 
identified as a deferred rating decision, dated May 25, 2000, 
concurrent with a rating decision awarding an increased 60 
percent rating for the service-connected back disability.  This 
form simply states that the Veteran now meets the requirements 
for consideration of a total evaluation based on unemployability, 
and that he should be sent a VA Form 21-8940.  While there is no 
indication that this form, or any deferred rating document was 
ever sent to the Veteran, or that he was ever instructed that a 
claim for TDIU remained pending, and while the RO's instruction 
to send the claim form indicates a belief on the part of the RO 
that a claim was not in fact pending, the CAVC specifically found 
that this document vitiated the finality of the April 1995 
decision.  The CAVC concluded that the April 1995 claim for an 
increased rating, to include a TDIU, remained pending at the time 
the April 2004 claim was received.  

Under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, the 
Board is not free to do anything contrary to the CAVC's prior 
action with respect to the same claim.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997).  

The Board notes however that the April 1995 "claim" identified 
by the CAVC appears to be a reference to an April 27, 1995 rating 
decision that denied the claim, rather than to the claim itself.  
There is in fact no claim that was received in April 1995.  The 
claims file does contain a request for employment information, 
stamped as received on April 3, 1995; however, this was sent by 
the Veteran's employer, and simply notes the Veteran's dates of 
sick leave.  The claim that initiated the April 1995 rating 
decision was actually stamped as received on January 24, 1994.  
That Form 21-4138 does refer to a claim for "100% 
unemployability."  However, the date stamped on the form appears 
to be in error, as the form was actually signed by the Veteran on 
January 20, 1995.  Moreover, a letter from the Veteran's private 
physician submitted with the form was dated May 4, 1994, after 
the January 24, 1994 date of receipt stamped by the RO.  
Correspondence sent from the RO in response to the claim was 
dated in February 1995.  In light of the dates marked by the 
Veteran and his physician, the Board concludes that the date of 
receipt of January 24, 1994 is highly improbable, and that the 
actual date of receipt is January 24, 1995.  As noted above, the 
CAVC referred to an April 1995 date of claim.  While this appears 
to be the law of the case, the Board does not consider it as a 
constraint on finding an earlier date of claim.  As such, the 
Board concludes that the date of claim is actually January 24, 
1995.  

Prior to the January 24, 1995 claim, there is no explicit claim 
for a TDIU, nor is there any claim that may be inferred as a 
claim for TDIU.  The next earlier correspondence from the Veteran 
came in March 1984 and relates to a claim for nonservice-
connected pension benefits.  That claim was denied by the RO in 
May 1984, and there was no appeal.  The next earlier claim 
regarding a service-connected disability was a claim for an 
increase for his service-connected back disability, received on 
January 17, 1980.  The claim was accompanied by a letter from a 
private physician W.L.B., dated September 18, 1979, stating that 
the Veteran has a chronic lumbosacral sprain and disc herniation, 
and that the lumbar disc disease is related to the service-
connected disability.  There is nothing in the claim, or in the 
evidence submitted that implies unemployability due to service-
connected disabilities.  The claim for increase was denied on 
January 18, 1980.  There was no appeal.  As such, the Board 
concludes that there is no earlier pending claim for a TDIU.  

Moreover, even if we accept (which we do not) that the evidence 
received in conjunction with the January 1980 claim should have 
been interpreted as an implicit claim for a TDIU, such 
application was implicitly denied, and did not remain pending at 
the time of the decision now on appeal.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (2006) (If the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, and 
the appeal period begins to run). 

Further, an appellant who receives a disability rating that is 
less than 100 percent has notice of how his conditions have been 
rated and has the opportunity to appeal the rating decision.  
Here, the appellant is understood to have received general notice 
of the denial of a TDIU rating by the fact that a TDIU was not 
assigned.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

To the extent that the appellant seeks to revisit all prior final 
decisions, such claim is without merit and must be dismissed as a 
freestanding claim for an earlier effective date.  See Leonard v. 
Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v .Nicholson, 20 
Vet. App. 296 (2006).  To hold otherwise would vitiate the rule 
of finality, which was expounded upon in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  

Having determined the earliest date of claim to be January 24, 
1995, the Board now turns to the question of the date of 
entitlement to a TDIU.  

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Here, it is uncontested that the Veteran did not meet the 
schedular criteria for a TDIU until a 60 percent rating was 
awarded in May 2000, effective January 24, 1994 (the erroneous 
date of claim stamped by the RO).  The Veteran had no service-
connected disabilities other than his back disability.  Thus, the 
schedular criteria for a TDIU were met as of the earliest date of 
an active claim.  However, the fact that the schedular criteria 
were met does not decide the matter.  The Board must now 
determine the point at which the Veteran became "unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities."  See 38 C.F.R. § 4.16(a).  

A letter received in January 1995 from the Veteran's private 
physician, J.M. states that the Veteran has a permanent 
disability, and that his condition is such that he cannot do any 
type of work that would require him to be on his feet or do any 
bending or lifting at all or any prolonged sitting, and that he 
is "incapable of doing the work of the job description."  

A letter dated in January 1995 from the Veteran's employer the 
U.S Postal Service states that the Veteran was being terminated 
from his job due to a permanent inability to work all of the 
duties of his normal assignment.  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16.  

Here, the Veteran worked with the USPS since 1971, and there is 
no indication that he has the education, training, or experience 
to perform any other type of work.  While it is unclear whether 
the Veteran is in fact completely unemployable as of the date of 
this letter, it is clear that the claimant need not be a total 
'basket case' before the courts find that there is an inability 
to engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a sufficient 
basis to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of the 
claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The 
Board therefore concludes that, as of the date of receipt of the 
January 1995 letter, the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  

The Board acknowledges that the May 4, 1994 letter does not 
suggest that the Veteran became unemployable as of the date of 
the letter, rather, the physician indicated that the Veteran had 
been unemployable since his employment with the USPS was 
terminated in October 1992.  However, as that is more than a year 
prior to the date of claim, it is the date of claim that controls 
as the effective date.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2).  

As the date of claim has been determined to be January 24, 1995, 
that is the appropriate effective date for the grant of TDIU.


ORDER

An effective date of January 24, 1995, but not earlier, for the 
grant of a TDIU is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


